Order issued October 1 , 2012




                                             In The
                              Court af Apprats
                        NMI! Elistrirt of iixas at Dallas
                                      No. 05-12-00718-CV


                                  PENNY YATES, Appellant

                                               V.

                SOUTH HAMPTOM COMMUNITY HOSPITAL, Appellee


                                           ORDER

       We GRANT appellant's September 17,2012 motion for an extension of time to file an

amended brief to the extent that appellant shall file her amended brief within thirty days of the

date of this order. We caution appellant that no further extension of time will be granted absent

extraordinary circumstances.